 

Exhibit 10.1

 

FIRST AMENDMENT TO DISTRIBUTOR AGREEMENT

 

THIS FIRST AMENDMENT TO DISTRIBUTOR AGREEMENT (the “First Amendment”) is made
effective as of the Effective Date as defined herein between ALLIQUA BIOMEDICAL,
INC., a Delaware corporation “Alliqua”), and BSN MEDICAL, INC., a Delaware
corporation (“BSN”).

 

BACKGROUND:

 

A.Alliqua and Sorbion GmbH & Co KG (“Sorbion”) have entered into that certain
Distributor Agreement in September, 2013 (the “Original Agreement”) pursuant to
which Alliqua will sell certain products in the Territory (as defined therein).

 

B.Sorbion assigned its rights and obligations under the Original Agreement to
its affiliate BSN pursuant to an Assignment of Distributor Agreement dated June
16, 2015.

 

C.The parties wish to amend the Original Agreement to provide for pricing,
invoicing and payment in U.S. Dollars (“USD”) instead of Euros and to make
related conforming changes in the Original Agreement.

 

D.All capitalized terms which are not defined herein have the meanings given to
such terms in the Original Agreement.

 

NOW, THEREFORE, in consideration of the mutual promises contained herein, the
parties agree as follows:

 

1.Pricing. The prices set forth on Exhibit D of the Original Agreement, as such
prices may have been amended or replaced pursuant to the terms of the Original
Agreement, shall be converted from Euros to USD in accordance with the closing
Exchange Rate (as defined below) on the Effective Date. BSN will deliver a
revised price schedule to Alliqua promptly after the Effective Date. All
subsequent price lists, invoicing, and payments shall be determined and
communicated pursuant to Section 2(6) of the Original Agreement, and the price
list provided for therein shall be in USD.

 

 

 

 

2.Minimum Annual Purchase Amount. The Minimum Annual Purchase Amount for
calendar year 2015 as set forth on Exhibit E of the Original Agreement shall be
converted from Euros to USD in accordance with the Exchange Rate on the
Effective Date, rounded to the nearest $1,000 (one thousand dollars). For
calendar years 2016 and 2017, the Minimum Annual Purchase Amount for such year
set forth on Exhibit E of the Original Agreement shall be converted from Euros
to USD in accordance with the Exchange Rate in effect on the last day of the
preceding year (i.e., December 31, 2015 and December 31, 2016, respectively),
rounded to the nearest $1,000 (one thousand dollars); provided, however, that
the Exchange Rate on such day shall not be more than five percent (5%) greater
or five percent (5%) less than the Exchange Rate used for the most recent
previous determination date for the Minimum Annual Purchase Amount pursuant to
this First Amendment. If such Exchange Rate is more than five percent (5%)
greater or five percent (5%) less than the Exchange Rate used for the most
recent previous determination date for the Minimum Annual Purchase Amount
pursuant to this First Amendment, it shall be rounded up or rounded down (as
appropriate) so that it is no more than five percent (5%) greater or five
percent (5%) less. All future Minimum Annual Purchase Amounts set in accordance
with Section 10(2) of the Original Agreement shall be in USD. For the avoidance
of doubt, the parties acknowledge and agree that parties are in discussions to
amend and restate the Original Agreement, and accordingly, among other terms,
the Minimum Annual Purchase Amount for the calendar years 2016 and 2017 may also
be revised in connection with such amendment and restatement.

 

3.Shipping Costs. Section 2(6) of the Original Agreement is amended by replacing
the term “50,000 €” (fifty thousand euros) wherever it appears with the amount
determined by converting 50,000 (fifty thousand) Euros to USD at the Exchange
Rate on the Effective Date, rounded to the nearest $1,000 (one thousand
dollars).

 

4.Order Rebate. Exhibit D of the Original Agreement is amended by replacing the
term “50,000 €” (fifty thousand euros)where it appears as to the order rebate
with the amount determined by converting 50,000 (fifty thousand) Euros to USD at
the Exchange Rate on the Effective Date, rounded to the nearest $1,000 (one
thousand dollars), and the term “30,000€” (thirty thousand euros) where it
appears as to the order rebate with the amount determined by converting 30,000
Euros (thirty thousand euros) to USD at the Exchange Rate on the Effective Date,
rounded to the nearest $1,000 (one thousand dollars).

 

5.Definitions: For purposes of this First Amendment:

 

(a)The “Exchange Rate” for any day is the closing spot rate quoted by Reuters
for such day (or the next succeeding business day if no rate is quoted for such
day). If Euro-USD spot rates are no longer quoted by Reuters or become
unavailable for any reason, the parties shall choose a recognized comparable
quoted Euro-USD spot exchange rate.

 

(b)The “Effective Date” is July 31, 2015.

 

 

 

 

6.Original Agreement; Further Assurances. Except as specifically amended by this
Amendment, the Original Agreement remains in full force and effect. Section 11
(Confidentiality) and Section 12 (Miscellaneous) of the Original Agreement, as
may have been amended in accordance with the Original Agreement, shall apply
mutatis mutandis to this First Amendment. The parties shall execute such further
documents and do any such further things as may be necessary to implement and
carry out the intent of this First Amendment.

 

IN WITNESS WHEREOF, the parties have executed this First Amendment to
Distributor Agreement as of the Effective Date set forth above.

 

  ALLIQUA BIOMEDICAL, INC.         By: /s/ Brian M. Posner   Name: Brian M.
Posner   Title: Chief Financial Officer         BSN MEDICAL, INC.         By:
/s/ Joseph Carpinelli   Name: Joseph Carpinelli   Title: VP of Finance – North
America

 

 

 